Case 3:11-cv-05479-PGS-LHG Document 627 Filed 10/10/19 Page 1 of 10 PageID: 11990



  COHN LIFLAND PEARLMAN
  HERRMANN & KNOPF LLC
  MATTHEW F. GATELY
  PETER S. PEARLMAN
  Park 80 Plaza West-One
  250 Pehle Avenue, Suite 401
  Saddle Brook, NJ 0766
  Tel: (201) 845-9600
  Fax: (201) 845-9423

  Attorneys for the Direct Purchaser Plaintiff Class

  [Additional Counsel on Signature Page]

                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
  ____________________________________

  In re: Effexor XR Antitrust Litigation               Lead case: 3:11-cv-05479-PGS-LHG
                                                       (D.N.J.)
  This Document Relates to:
                                                       FILED UNDER SEAL
  All Actions

  ____________________________________

   PLAINTIFFS’ OPPOSITION TO MOTION TO SEAL BY TEVA PHARMACEUTICAL
          INDUSTRIES LTD. AND TEVA PHARMACEUTICALS USA, INC.

         Plaintiffs1 oppose the October 2, 2019 motion (ECF No. 624) brought by Defendants

  Teva Pharmaceutical Industries Ltd. and Teva Pharmaceuticals USA, Inc. (collectively, “Teva”)


     1
       “Plaintiffs” includes (a) the direct purchaser plaintiffs, Professional Drug Company, Inc.,
  Rochester Drug Co-Operative, Inc., Stephen L. LaFrance Holdings, Inc., and Uniondale
  Chemists, Inc.; (b) the retailer plaintiffs, Rite Aid Corporation, Rite Aid Hdqtrs. Corp., JCG
  (PJC) USA, LLC, Maxi Drug d/b/a Brooks Pharmacy, Eckerd Corporation, CVS Caremark
  Corporation, Walgreen Co., The Kroger Co., Safeway Inc., Supervalu, Inc., HEB Grocery
  Company LP, and American Sales Company, Inc.; Giant Eagle, Inc.; (c) the end-payor plaintiffs,
  A. F. of L. – A.G.C. Building Trades Welfare Plan, IBEW - NECA Local 505 Health & Welfare
  Plan, Louisiana Health Service Indemnity Company d/b/a Bluecross/Blueshield of Louisiana,
  New Mexico United Food And Commercial Workers Union’s And Employers’ Health And
  Welfare Trust Fund, Plumbers and Pipefitters Local 572 Health and Welfare Fund, City of
  Providence, Rhode Island, Sergeants Benevolent Association Health and Welfare Fund, and
  Patricia Sutter; and (d) the individual third-party payor plaintiffs (or “ITPPs”).

                                                  1
Case 3:11-cv-05479-PGS-LHG Document 627 Filed 10/10/19 Page 2 of 10 PageID: 11991



  to seal portions of the Special Discovery Master’s September 13, 2019 Decision and Order (the

  “Order”) (ECF No. 619),2 denying Teva’s claims of attorney-client privilege as to certain

  documents.3 Teva has failed to satisfy the burden placed on a party seeking to overcome the

  presumption of access afforded to court documents. The Order should be public, and not sealed.

         First, the clearest deficiency in Teva’s motion is that the references made in the Order,

  while they describe documents subject to the protective order, do not actually divulge any

  confidential, proprietary, or sensitive information.4 The following table lists the excerpts from

  the Order that Teva seeks to redact, with Teva’s proposed redactions in underlined italics and

  Plaintiffs’ responses to the right. None of the information Teva seeks to redact, if disclosed,

  would injure Teva.

   Page in   Portions of Order that Teva Seeks         Why This Information Is Not Confidential
   Order     to Redact (in underlined italics)         and Should Not Be Sealed
   Page 38   Based on the in camera inspection,        References to “           ” and the “
                                                                   ” is not confidential, contains no
                                                       proprietary or competitively sensitive
                                                       business information, and reveals nothing
                                                       about the content of the confidential
                                                       documents.




     2
        The Order is dated September 13, 2019, but was docketed on September 17, 2019.
      3
        Plaintiffs have filed this opposition under seal because it quotes language from the Order
  that Teva has moved to seal. Plaintiffs, however, do not believe that this opposition contains
  confidential information or should be sealed and, if Teva’s motion is denied, this opposition
  should also be unsealed.
      4
        The information referenced and/or quoted is distinct from the kind of confidential pricing
  data, launch dates, or other proprietary information whose disclosure could be competitively
  harmful.

                                                   2
Case 3:11-cv-05479-PGS-LHG Document 627 Filed 10/10/19 Page 3 of 10 PageID: 11992



   Page in   Portions of Order that Teva Seeks        Why This Information Is Not Confidential
   Order     to Redact (in underlined italics)        and Should Not Be Sealed
   Page 40   Based on the in camera review,           Reference to the mere fact of Teva’s
             none of the references to the FDA
             regulatory requirements or FDA
             approval in the launch timing                   , does not provide any further detail
             rationales involved any legal advice.    and does not quote the documents Teva has
                                                      designated as confidential. This information
                                                      is not confidential, contains no proprietary or
                                                      competitively sensitive business information,
                                                      and reveals nothing about the content of
                                                      confidential documents or Teva’s
                                                      involvement with the FDA.
   Page 42   A limited number of the documents        Excerpts that indicate that Teva identified
             listed on Exhibit D are                  “         ” for changes as related to “
                                                                                       do not provide
                                                      any detail as to the content of these
                                                      confidential documents,
                                                                                   themselves.
                                                      Neither the existence of                    in
                                                      Teva’s launch reports nor their wording is
                                                      confidential and the excerpts contain no
                                                      proprietary or sensitive business information.
   Page 42   Document Priv. -20374, entitled          Excerpts that indicate that Teva identified
             “2005-2010 Launch Dates for US”          “         ” for changes as related to “
             is illustrative. It contains a                                            do not provide
                                                      any detail as to the content of these
                                                      confidential documents,
                                                                                   themselves.
                     (Priv. -20374 at 2, see also     Neither the existence of                    in
             Priv. -08778 (“                          Teva’s launch reports nor their wording is
                           ”) Priv. -021947           confidential and the excerpts contain no
             (“                                 ”).   proprietary or sensitive business information.
   Page      A closer review of the balance of        Excerpts that indicate that Teva identified
   42-43     document Priv. -20374, which also        “            ” for changes as “              ”
             includes columns for “launch timing      do not provide any detail as to the content of
             rationale” for the projected launch      these confidential documents,
             dates of Teva’s generic drug                                            Neither the
             portfolio indicates legal advice was     existence of                    in Teva’s
             not involved. The launch timing          launch reports nor their wording is
             rationales for another drug provides     confidential and the excerpts contain no
                                                      proprietary or sensitive business information.

                                                for
             Venlafaxine (see Priv. -20374 at
             49).

                                                  3
Case 3:11-cv-05479-PGS-LHG Document 627 Filed 10/10/19 Page 4 of 10 PageID: 11993



   Page in   Portions of Order that Teva Seeks           Why This Information Is Not Confidential
   Order     to Redact (in underlined italics)           and Should Not Be Sealed
   Page 43   The text immediately following this         An excerpt that describes a                with
             reference, which appears intended to        a generalized reference to a “
             explain the                                        ” without any further description or
                                                         language quoted from the documents Teva
                                                         has marked as confidential, does not provide
             would not qualify as “legal advice”         any detail as to the content of this confidential
             protected by the attorney-client            document,
             privilege.                                         . Neither the existence of the
                                                                     nor its wording is confidential and
                                                         the excerpt contains no proprietary or
                                                         sensitive business information.
   Page 43   In all events, the label                    Excerpts that indicate that Teva identified
                                                         “        ” for changes as related to “
                                                                                        ” do not provide
                               are insufficient to       any detail as to the content of these
             conclude that the charges were              confidential documents,
             predicated on “legal advice.”                                                       .
                                                         Neither the existence of                    in
                                                         Teva’s launch reports nor their wording is
                                                         confidential and the excerpts contain no
                                                         proprietary or sensitive business information.
   Page 44   These projected launch dates also           Excerpts that indicate that a particular
             were contained in a document                document appears to have been intended for
             entitled “Teva New Product                  use                            , without any
             Launches”, (Priv. -21985.) This             further detail about or quotation from the
             document bears a label at the top           document at issue, is not confidential. These
                                                         descriptions contain no proprietary or
                                                         competitively sensitive business information
                                                         and reveal nothing about the content of the
                                                         confidential document they reference.



         None of the information Teva has moved to seal would reveal anything commercially

  sensitive about the “highly competitive pharmaceuticals marketplace” that competitors could

  then coopt to harm Teva. See Declaration of Gavin R. Tisdale ¶ 5 (Oct. 2, 2019) (“Tisdale

  Decl.”) (ECF No. 624-1). The mere existence of

                                                                            in the distant past are

  unsurprising, banal facts about the industry, providing no commercial benefit to Teva’s

                                                     4
Case 3:11-cv-05479-PGS-LHG Document 627 Filed 10/10/19 Page 5 of 10 PageID: 11994



  competitors or the prospect of commercial detriment to Teva. See, e.g., Nelson v. Nissan N. Am.,

  Inc., 2014 WL 12617593, at *5-7 (D.N.J. Dec. 22, 2014) (“The mere allegation that [a moving

  party] will suffer some undefined competitive harm from the release of . . . outdated information

  is insufficient to overcome the presumptive right of public access”).

         Second, Teva has failed to carry its burden of showing that the excerpts should be sealed

  even if they actually divulged confidential, proprietary, or sensitive information (and they do

  not). Instead, Teva resorts to broad, unspecified allegations of harm, which the Third Circuit has

  held to be an insufficient basis for sealing judicial records. In In re Avandia Mktg., Sales

  Practices & Prod. Liab. Litig., the Third Circuit recently cautioned that, “[a]nalytically distinct

  from the District Court’s ability to protect discovery materials under Rule 26(c), the common

  law presumes that the public has a right of access to judicial materials.” 924 F.3d 662, 672 (3d

  Cir. 2019). “Once a document becomes a judicial record, a presumption of access attaches . . .

  [and t]he party seeking to overcome the presumption of access bears the burden of showing that

  the interest in secrecy outweighs the presumption.” Id. (internal citations and quotations

  omitted). To carry this burden, “[t]he movant must show that the material is the kind of

  information that courts will protect and that disclosure will work a clearly defined and serious

  injury to the party seeking closure.” Id. (internal citations and quotations omitted). What is

  more, “[i]n delineating the injury to be prevented, specificity is essential . . . Broad allegations of

  harm, bereft of specific examples or articulated reasoning, are insufficient.” Id. at 673 (internal

  citations and quotations omitted).

         Teva’s argument falls well short of the Third Circuit’s standard. Teva bases its motion to

  seal on allegations that the Special Master’s decision “contains or refers to Teva’s proprietary

  and competitively sensitive business information, which has been designated and/or otherwise



                                                     5
Case 3:11-cv-05479-PGS-LHG Document 627 Filed 10/10/19 Page 6 of 10 PageID: 11995



  treated as confidential by Teva pursuant to the Discovery Confidentiality Order,” and that

  “portions of the Decision quote or describe confidential reports containing Teva product launch

  information.” See Tisdale Decl. ¶ 5. The standard for sealing judicial documents, however, is

  distinct from whether something is confidential pursuant to a protective order, In re Avandia, 924

  F.3d at 672, and Plaintiffs do not challenge the general confidentiality designation of the

  documents Teva references.

         Since a mere assertion that material is subject to the protective order is not a sufficient

  basis to seal a court record that references it, Teva must articulate specific harm that would result

  from disclosure. Teva only offers a sweeping claim that it would be injured in the form of:

         financial damage, damages to business relationships, damage to commercial
         standing, and/or other irreparable harm if any of the confidential proprietary and
         competitively sensitive business information contained in portions of the Decision
         are publicly disclosed . . . [because c]ompetitors would improperly and unfairly
         benefit from the disclosure of Teva’s non-public business information and would
         likely use the confidential information to enhance their market or negotiation
         position and cause Teva to lose its competitive advantage in the highly competitive
         marketplace.

  Tisdale Decl. ¶ 6. Absent from Teva’s submission is any demonstration of how the specific

  references in the Special Master’s decision would work harm on Teva. The general nature of

  this claim is underscored by the fact that Teva reiterates its description of the basis for sealing

  and the purported injury for each portion of the Special Master’s decision that it seeks to redact.

  See Tisdale Decl., Ex. 1.

         Plaintiffs thus respectfully request that the Court deny Teva’s motion to seal and order

  the unsealing of the related briefing.

   Dated: October 10, 2019                              Respectfully submitted,

                                                        By: /s/ Matthew F. Gately
                                                        COHN LIFLAND PEARLMAN


                                                    6
Case 3:11-cv-05479-PGS-LHG Document 627 Filed 10/10/19 Page 7 of 10 PageID: 11996



                                                     HERRMANN & KNOPF LLP
                                                    Matthew F. Gately
                                                    Peter S. Pearlman
                                                    Park 80 West - Plaza One
                                                    250 Pehle Avenue, Suite 401
                                                    Saddle Brook, NJ 07663
                                                    Tel.: (201) 845-9600

                                                    Liaison Counsel for the Direct Purchaser
                                                    Class Plaintiffs

   David F. Sorensen                                Thomas M. Sobol
   Caitlin G. Coslett                               Gregory T. Arnold
   Berger Montague PC                               Kristen A. Johnson
   1818 Market Street, Suite 3600                   Hagens Berman Sobol Shapiro LLP
   Philadelphia, PA 19103                           55 Cambridge Parkway, Suite 301
   Telephone: (215) 875-3000                        Cambridge, MA 02142
   Facsimile: (215) 875-4604                        Telephone: (617) 482-3700
   dsorensen@bm.net                                 Facsimile: (617) 482-3003
   ccoslett@bm.net                                  tom@hbsslaw.com
                                                    grega@hbsslaw.com
   Peter Kohn                                       kristenj@hbsslaw.com
   Faruqi & Faruqi LLP
   One Penn Center, Suite 1550                      Barry S. Taus
   1617 John F. Kennedy Boulevard                   Taus, Cebulash & Landau, LLP
   Philadelphia, PA 19103                           80 Maiden Lane, Suite 1204
   Telephone: (215) 277-5770                        New York, NY 10038
   Facsimile: (215) 277-5771                        Telephone: (212) 931-0704
   pkohn@faruqilaw.com                              btaus@tcllaw.com

   Dianne M. Nast                                   Don Barrett
   Erin C. Burns                                    Barrett Law Group, P.A.
   NastLaw LLC                                      404 Court Square
   1101 Market Street, Suite 2801                   P.O. Box 927
   Philadelphia, PA 19107                           Lexington, MS 39095
   Telephone: (215) 923-9300                        Telephone: (662) 834-2488
   Facsimile: (215) 923-9302                        Facsimile: (662) 834-2628
   dnast@nastlaw.com                                dbarrett@barrettlawgroup.com
   eburns@nastlaw.com

   Executive Committee for the Direct Purchaser Class Plaintiffs




                                                7
Case 3:11-cv-05479-PGS-LHG Document 627 Filed 10/10/19 Page 8 of 10 PageID: 11997



   Linda P. Nussbaum                              Bernard D. Marcus
   Bradley J. Demuth                              Moira Cain-Mannix
   Nussbaum Law Group, P.C.                       Brian C. Hill
   1211 Avenue of the Americas, 40th Floor        Marcus & Shapira LLP
   New York, NY 10036                             One Oxford Centre, 35th Floor
   Telephone: (917) 438-9189                      Pittsburgh, PA 15219-6401
   lnussbaum@nussbaumpc.com                       Telephone: (412) 471-3490
   bdemuth@nussbaumpc.com                         Facsimile: (412) 391-8758
                                                  marcus@marcus-shapira.com
   Counsel for Plaintiffs Meijer, Inc. and Meijer mcm@marcus-shapira.com
   Distribution, Inc.                             hill@marcus-shapira.com

   David E. Kovel                                       Counsel for Plaintiff Giant Eagle, Inc.
   Karen M. Lerner
   Elizabeth Brehm                                      David M. Taus
   KIRBY MCINERNEY LLP                                  Devero Taus LLC
   825 Third Avenue                                     266 King George Road, Suite I
   New York, NY 10022                                   Warren, NJ 07059
   Telephone: (212) 371-6600                            Telephone: (908) 375-8142
   Facsimile: (212) 751-2540                            dtaus@deverotaus.com
   dkovel@kmllp.com
   klerner@kmllp.com                                    Local Counsel for Plaintiff Giant Eagle, Inc.
   ebrehm@kmllp.com

   Counsel for Plaintiff Uniondale Chemists, Inc.

                                                        James E. Cecchi
                                                        Carella, Byrne, Cecchi, Olstein, Brody &
                                                        Agnello, P.C.
                                                        5 Becker Farm Road
                                                        Roseland, NJ 07068
                                                        Telephone: (973) 994-1700
                                                        Facsimile: (973) 994-1744
                                                        jcecchi@carellabyrne.com

                                                        Chair of Executive Committee for the
                                                        Indirect Purchaser Class Plaintiffs

   Kenneth A. Wexler                                    Jeffrey L. Kodroff
   Bethany R. Turke                                     John Macoretta
   Justin N. Boley                                      Spector Roseman & Kodroff, P.C.
   Wexler Wallace LLP                                   1818 Market Street, Suite 2500
   55 W Monroe Street, Suite 3300                       Philadelphia, PA 19103

                                                    8
Case 3:11-cv-05479-PGS-LHG Document 627 Filed 10/10/19 Page 9 of 10 PageID: 11998



   Chicago, IL 60603                                Telephone: (215) 496-0300
   Telephone: (312) 346-2222                        Facsimile: (215) 496-6611
   Facsimile: (312) 346-0022                        jkodroff@srkattorneys.com
   kaw@wexlerwallace.com                            jmacoretta@srkattorneys.com
   brt@wexlerwallace.com
   jnb@wexlerwallace.com                            Michael M. Buchman
                                                    Motley Rice LLC
   James R. Dugan, II                               600 Third Ave, Suite 2101
   Douglas R. Plymale                               New York, New York 10016
   Dugan Law Firm, LLC                              Telephone: (212) 577-0040
   One Canal Place, Suite 1000                      Facsimile: (212) 577-0054
   365 Canal Street                                 mbuchman@motleyrice.com
   New Orleans, LA 70130
   Telephone: (504) 648-0180                        Richard J. Burke
   jdugan@dugan-lawfirm.com                         Jeff A. Leon
   dplymale@dugan-lawfirm.com                       Quantum Legal LLC
                                                    1010 Market Street, Suite 1310
                                                    St. Louis, MO 63101
                                                    Telephone: (314) 880-7000

   Executive Committee for the End-Payor Class Plaintiffs


   Scott E. Perwin                               Barry L. Refsin
   Lauren C. Ravkind                             Hangley Aronchick Segal Pudlin & Schiller
   Kenny Nachwalter, P.A.                        One Logan Square, 27th Floor
   Four Seasons Tower                            Philadelphia, PA 19103
   1441 Brickwell Avenue, Suite 1100             Telephone: (215) 568-6200
   Miami, FL 33131                               brefsin@hangley.com
   Telephone: (305) 373-1000
   sep@knpa.com                                  Monica L. Kiley
                                                 Hangley Aronchick Segal Pudlin & Schiller
   Counsel for Walgreen Plaintiffs               2805 Old Post Road, Suite 100
                                                 Harrisburg, PA 17110
                                                 Telephone: (717) 364-1030
                                                 mkiley@hangley.com

                                                 Counsel for Rite Aid Corporation,
                                                 Rite Aid Hdqtrs. Corp., JCG (PJC)
                                                 USA, LLC, Maxi Drug, Inc.
                                                 d/b/a Brooks Pharmacy,
                                                 Eckerd Corporation, and
                                                 CVS Caremark Corporation

                                                9
Case 3:11-cv-05479-PGS-LHG Document 627 Filed 10/10/19 Page 10 of 10 PageID: 11999




                                   CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing was served by email on counsel

   of record.


                                                                        /s/ Matthew F. Gately
                                                                        Matthew F. Gately




                                                   10
